 

FIL

IN THE UNITED STATES DISTRICT COURT .

FOR THE DISTRICT OF MONTANA APR.O 6 M7 |
BILLINGS DIVISION Blt OF ont Court
ings
UNITED STATES OF AMERICA,
Case No. CR 18-58-BLG-SPW
Plaintiff,
Vs. ORDER
MAURICE FREGIA,
Defendant.

 

 

On March 27, 2020 an Administrative Order superseding the Administrative
Order filed on March 16, 2020 was filed by Chief Judge Morris regarding COVID-
19 and the advised precautions to reduce the possibility of exposure to the virus
and slow the spread of the disease. On March 27, 2020 the President signed into
law the CARES Act, H.R. 748. Subject to the Judicial Conference of the United
States finding that “emergency conditions due to the national emergency declared
by the President” will “materially affect the functioning of either the Federal courts |
generally or a particular district court of the United States,” the Chief Judge hereby
authorizes “the use of video teleconferencing, or telephone conferencing if video
teleconferencing is not reasonably available,” for the ten types of criminal

procedures enumerated in Section 15002(b)(1) of the CARES Act.
See also The President’s Coronavirus Guidelines for America, CDC, 2 (2020), |
(recommending canceling events involving ten or more people)
https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance 8.5x11_ 315PM.pdf

Therefore,

IT IS HEREBY ORDERED that the Forfeiture Allegation Hearing set for
Thursday, April 16, 2020 at 2:30 p.m. is VACATED.

IT IS FURTHER ORDERED that the Forfeiture Allegation Hearing is -
RESET VIA VIDEO from the Crossroads Correctional Facility (Shelby) on
Monday, April 13, 2020 at 9:30 a.m. Counsel may appear in the Snowy Mountains
Courtroom thirty (30) minutes prior to the hearing to video conference with
Defendant. If the defendant objects to this hearing being held via video, he must file
a motion to continue the hearing to allow time for the defendant to be transported.

The Clerk of Court is directed to notify counsel and the U.S. Marshals Service
of the making of this Order.

DATED this * day of April, 2020.

pw — 1 Lethe

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
